

EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is made on 1 January 2014
BETWEEN
(1)
HLSS SEZ LP of CEC City Centre (Flagship Building), 70 Harbour Drive, 3rd Floor,
Unit N-301A, P.O. Box 10315, Grand Cayman KY1-1003, Cayman Islands BWI (the
"Partnership") acting by its general partner, HLSS (Cayman) Finco Ltd.; and

(2)
John Van Vlack (the "Employee").

(Each a "Party" and together "the Parties")
WHEREAS
(A)
HLSS has been formed to acquire mortgage servicing assets;

(B)
The Parties intend to enter into a relationship whereby the Employee will be
employed by the Partnership on the terms set out herein ("the Employment");

IT IS HEREBY AGREED as follows:
1.
INTERPRETATION

1.1
In this Agreement the following terms shall have the meanings assigned to them:

"Ancillary Agreements" means the HLSS's Intellectual Property Agreement, the
Non-Qualified Share Option Award Agreement and all policies and procedures
published by HLSS from time to time;
"Board" means the Company's Board of Directors;
"Company" means Home Loan Servicing Solutions, Ltd.;
"Company Services" means the products and services offered from time to time by
HLSS;
"Confidential Information" means all information received by the Employee
subject to a duty of confidentiality howsoever arising;
"Employment Services" means the duties and obligations of the Employee set forth
in sections 4.2 and 4.3 of this Agreement;
"HLSS" means either the Company or the Partnership or both as context may
permit;
"Labour Law" means the Labour Law of the Cayman Islands as amended from time to
time;
"National Pensions Law" means the National Pensions Law of the Cayman Islands as
amended from time to time; and
"Standard Work Week" means the standard work week as defined by the Labour Law.




--------------------------------------------------------------------------------



1.2
Unless otherwise indicated:

(a)
References to recitals and clauses are references to the recitals to and clauses
of this Agreement;

(b)
headings to clauses and the use of bold type are for convenience only and shall
not affect the interpretation or construction of this Agreement; and

(c)
words in the singular include the plural and vice versa.

2.
COMMENCEMENT

2.1
The Employment shall commence on January 1, 2014, be dependent upon the Employee
making a good faith effort to obtain a valid Cayman Islands work permit, and
upon the timely grant of such work permit and shall continue for an indefinite
period until terminated in accordance with the terms of this Agreement.

2.2
Notwithstanding the indefinite period of this Agreement, the Parties acknowledge
that from time to time HLSS may wish to make certain updating changes to this
Agreement.  The Employee agrees that he will consider such changes and negotiate
with HLSS in relation to any revised version of the Agreement in good faith.

3.
CONDITIONS

3.1
The Employment is conditional upon:

(d)
The grant and maintenance of a work permit in respect of the Employee; and

(e)
The Employee complying with such immigration laws and regulations from time to
time in force in the Cayman Islands.

4.
RESPONSIBILITIES AND DUTIES

4.1
The Employee will be employed as President and Chief Executive Officer for HLSS
and shall report to the Chairman of the Board of Directors.

4.2
The general responsibilities and duties of the Employee will be as follows:

(a)
Execute the business strategy set forth by the Company’s Board of Directors;

(b)
Develop and manage relationships with key investors;

(c)
Identify and implement new lines of business for HLSS that are consistent with
its investment charter;

(d)
Enter into business relationships with mortgage loan servicers other than Ocwen
that are consistent with the HLSS investment charter; and

(e)
Attract, develop and retain HLSS employees who are critical to manage and grow
the business.

4.3
In addition to the specific duties set out above, the Employee shall at all
times use his best endeavours to promote the interests of HLSS and shall be
expected to do all such work as would customarily





--------------------------------------------------------------------------------



be associated with the position of President and Chief Executive Officer,
including all such work as may be reasonably allocated or assigned to him by
HLSS.
4.4
The Employee's duties, responsibilities and job title may be changed at any time
at the Company's absolute and sole discretion by notice given in writing,
subject to immigration approval.

4.5
The Employee shall devote substantially the whole of his time, attention and
abilities during his hours of work and at such other times as may be necessary
to the proper performance of his duties under this Agreement.  During the term
of this Agreement, the Employee agrees that he (i) will not perform any
activities or services, or accept such other employment which would be
inconsistent with this Agreement, the employment relationship between the
Parties, or would in any way interfere with, or present a conflict of interest
concerning, the Employee’s employment with HLSS without HLSS's written consent
and (ii) shall not have any direct or indirect interest in any other business or
organisation if that business or organisation competes or might reasonable be
considered by HLSS to compete with HLSS or if this impairs or might reasonably
be considered to impair the Employee’s ability to act in the best interest of
HLSS.

4.6
The Employee expressly confirms that he is not bound to any other company, firm
or entity by a non-competition or any other such clause which would prevent him
from signing the present Agreement.

5.
PLACE OF PERFORMANCE AND TRAVEL

5.1
The Employee will be based in the Company's Cayman Islands office. The Employee
consents that the geographical location of the Employment is not a substantive
clause of this Contract.

5.2
The Employee will be required to travel on business as dictated by the interests
of HLSS. HLSS will reimburse the Employee for all reasonable travel,
entertainment and other similar out-of-pocket expenses wholly, exclusively, and
necessarily incurred by the Employee in the performance of the Employee's
duties, provided that any expense claims are supported by the relevant
documentation and are made in accordance with HLSS's expense policy as it may be
amended from time to time.

5.3
HLSS may make any lawful deductions from any amounts payable to the Employee
under this Agreement. In signing this Agreement, the Employee expressly
authorizes the deduction from his remuneration of any overpayment made to the
Employee by HLSS in error.

6.
HOURS OF WORK

6.1
The Employee's normal hours of employment are from 8:30AM to 5:30PM, with a one
hour lunch break, and his standard work week is 40 hours.

6.2
In addition to regular office hours, the Employee is expected to work the hours
necessary to fulfil his duties and responsibilities. As an employee of
professional and managerial level, the Employee agrees that no overtime will be
payable in respect of any additional time worked in excess of his normal office
hours, or on public holidays, nor will any leave be accrued in lieu.

7.
POLICIES AND PROCEDURES

7.1
The Employee shall comply at all times with all local laws and regulations which
are in force and shall comply with such policies and procedures as may be
published by HLSS.

7.2
The Employee acknowledges that such policies and procedures may be amended from
time to time without notice at HLSS's discretion.





--------------------------------------------------------------------------------



8.
REMUNERATION AND BENEFITS

8.1
The terms and conditions of the Employee's remuneration are as follows:

(a)
The Employee will be paid a basic salary at the rate of US$325,000 per annum
payable in arrears by monthly installments on or before the final day of each
month;

(b)
The Employee's salary may be reviewed periodically by the Board;

(c)
The Employee may also be paid discretionary incentive compensation bonus of up
to US$487,500 at the sole discretion of HLSS. Incentive compensation is based
upon numerous factors including, but not limited to, the performance of HLSS and
the Employee's individual contribution. There is no legal entitlement to the
bonus and payment is at the sole discretion of HLSS. Any target incentive will
be prorated for the actual time that the Employee has worked for HLSS during the
applicable working year. Incentive compensation is not guaranteed. In order to
be eligible for consideration for payment of incentive compensation, the
Employee must be employed by HLSS and not serving out any period of notice (such
as the notice period given prior to termination).

9.
BENEFITS

9.1
The Employee will be provided with medical and dental insurance cover as
required by law and in accordance with the standard policies of HLSS. The costs
of the Employee's insurance coverage will be borne by HLSS. The Employee's
dependants (if any) will also be admitted as members of the plan at HLSS's
expense.

9.2
Pursuant to the National Pensions Law, the Employee will be required to
participate in HLSS's pension plan. On a monthly basis the Employee and HLSS
will each contribute 5% of the Employee's monthly salary up to the maximum level
of pensionable earnings, or such other contribution as may be prescribed by law.

10.
LEAVE

10.1
The Employee is entitled to 4 weeks (20 days) holiday with pay in each calendar
year to be taken at such time or times as shall be agreed with HLSS, in addition
to Cayman Islands public holidays.

10.2
The Employee's holiday entitlement for part of a year's employment will be
apportioned accordingly.  The Employee shall not be entitled to carry over
unused holiday entitlement from one year to the next except in exceptional
circumstances and with the express agreement of HLSS.

10.3
The Employee is entitled to up to 10 days paid sick leave in each consecutive
period of 12 months when ill or otherwise physically incapacitated for work.  In
such event, the Employee shall notify HLSS as soon as reasonably practicable and
shall provide HLSS with a medical certificate evidencing his sickness or
physical incapacity if his sick leave exceeds 2 consecutive working days.

10.4
If the Employee is regularly absent from work, HLSS shall be entitled to require
the Employee to produce and the Employee shall then produce a medical
certificate in respect of any purported sick leave irrespective of the length of
such sick leave.

10.5
In the event of the Employee taking in excess of 40 working days of sick leave
in any period of twelve consecutive months, HLSS shall be entitled by notice in
writing forthwith to terminate his employment under this Agreement upon payment
of one month’s basic salary as compensation for loss of office.





--------------------------------------------------------------------------------



10.6
The Employee shall submit himself to a medical examination by a doctor appointed
by HLSS, at the request and expense of HLSS, at any time during the continuance
of this Agreement where the Employee is absent by reason of sickness, injury or
other incapacity.  The Employee hereby authorises HLSS to have unconditional
access to any report or reports (including copies thereof) prepared as a result
of any such examination as HLSS may from time to time require.  HLSS agrees to
keep confidential all such medical information obtained in connection herewith.

10.7
The Employee shall be entitled to up to five days compassionate leave on the
occurrence of a death or serious illness in his immediate family provided that,
if required, reasonable evidence of such serious illness or death is provided to
HLSS; and for the purposes of this entitlement, his immediate family means the
Employee's spouse, parents, siblings and children.

11.
CONFIDENTIALITY

11.1
The Employee shall not at any time during the Employment (except insofar as is
necessary and proper in the course of performing his duties under this Agreement
or as is required by law), or at any time after the Employment has terminated,
disclose to any person any Confidential Information.

11.2
The Employee agrees to comply with and be bound by such confidentiality policies
and agreements that HLSS may implement from time to time.

11.3
The Employee agrees that he will comply with all obligations set forth in the
Ancillary Agreements provided by the Company and incorporated herein by this
reference.

12.
SUSPENSION

12.1
The Employee agrees:

(f)
that HLSS may, in its absolute discretion, require the Employee not to render
all or any of his duties under this Agreement and/or exclude him from any
premises of HLSS (without providing any reason therefor); and

(g)
that such action taken on the part of HLSS shall not constitute a breach of this
Agreement of any kind whatsoever in respect of which the Employee shall have any
claim against HLSS.

12.2
Throughout the period of any such action, the basic salary and other contractual
benefits of the Employee shall not cease to be payable by reason thereof (unless
and until this Agreement shall be terminated).

13.
TERMINATION

13.1
This Agreement shall terminate upon the occurrence of any of the following:

(d)
The death or permanent disability of the Employee which, in the case of the
latter, renders the Employee unable to perform the Employment Services;

(e)
The Employee attaining the age of sixty;

(f)
The voluntary termination of the employment by the Employee upon giving at least
three months prior written notice to HLSS;

(g)
Upon at least three months prior written notice of termination given by HLSS to
the Employee; and





--------------------------------------------------------------------------------



(h)
For misconduct and/or unsatisfactory performance in accordance with the
provisions of this Agreement and the Labour Law.

13.2
While the Employee is serving out any period of notice, HLSS reserves the right
to give the Employee no duties and/or to exclude the Employee from HLSS's
premises for all or part of that period. The Employee will be paid as normal
during any time that he has no duties and/or is excluded from the firm premises.
However, HLSS reserves the right to set some or all of any accrued holiday
entitlement against the period of notice, in which case the accrued entitlement
would not be paid on the termination date.

13.3
HLSS reserves the right in its discretion to pay the Employee basic salary in
lieu of notice of termination. HLSS reserves the right to dismiss the Employee
without notice of termination and without pay in lieu of such notice in cases of
dismissal under clause 14 of this Agreement.

13.4
Upon the termination of the Employee's employment (for whatever reason and
howsoever arising), the Employee shall immediately:

(a)
deliver up to HLSS all property, documents (including without limitation notes,
memoranda, correspondence, and any other material upon which data or information
is recorded or stored), and confidential or business information of HLSS and the
Employee shall not retain any copy of any such documents or information that is
under his control or in his possession; and

(b)
repay all outstanding debts or loans due to HLSS, which is hereby authorised to
deduct from any compensation of the Employee a sum in repayment of all or any
part of any such debt or loans.

14.
DISCIPLINARY PROCESS AND DISMISSAL

14.1
Nothing in this Agreement shall prevent HLSS from dismissing the Employee
summarily and without notice if the Employee is guilty of serious misconduct.

14.2
Serious misconduct shall be subject to a threshold of reasonableness and shall
include, but shall not be limited to, situations where the Employee has:

(a)
committed a criminal offence (other than a minor traffic offence); or

(b)
committed (i) a reportable violation of insurance, securities or banking
industry laws, rules or regulations or any applicable governmental or regulatory
rules or requirements, or (ii) any act that results in sanction by a regulatory
or governmental agency or court; or

(c)
is investigated (which includes any informal or formal stage in any
administrative, investigative, enforcement, adjudicative, disciplinary, or
judicial investigation or proceeding) in any relevant jurisdiction by a
regulatory or government agency for a potential violation of such jurisdiction's
rules governing the financial services business; or

(d)
been adjudicated bankrupt or compounded with his creditors; or

(e)
behaved immorally in the course of his duties; or

(f)
been found under the influence of a controlled drug (other than one lawfully
prescribed by a health practitioner) or alcohol during the hours of employment; 
or

(g)
acted in such manner as would bring the name of HLSS into disrepute; or





--------------------------------------------------------------------------------



(h)
committed any material or repeated or continual breach of any of his obligations
under this Agreement or the Ancillary Agreements;

(i)
failed to comply with the lawful and reasonable directions of HLSS's Chief
Executive Officer;

(j)
been negligent in the discharge of his duties under this Agreement; or

(k)
materially violated the policies and procedures published by HLSS; or

(l)
become of unsound mind or become a patient for the purpose of any statute
relating to mental health.

14.3
Any delay by HLSS in exercising such right to termination shall not constitute a
waiver thereof.

14.4
HLSS may terminate the Employee's employment with 45 days prior written notice
where the Employee is guilty of misconduct in or in relation to his employment
not serious enough to justify summary dismissal (as provided in Section 14.1
above) or where the Employee is no longer performing the duties of his
employment in a satisfactory manner as reasonably and conclusively determined by
HLSS, provided that the written warning provisions of Sections 52 and 53 of the
Labour Law respectively are complied with by HLSS. For the avoidance of doubt,
misconduct includes, but is not limited to, absenteeism.

14.5
For the avoidance of doubt, in the event that the Employee is dismissed pursuant
to this clause 14 he will not be entitled to any further notice of termination,
severance pay or any benefits not already earned.

15.
COVENANTS

15.1
During the term of this Agreement and for the Restricted Period, the Employee
shall not without the written consent of HLSS, other than in the proper course
of his Employment, call upon, contact, solicit or accept, prospect or sell to,
or provide services to, as an employee or otherwise, directly or indirectly,
actively or passively:

(a)
any client or prospective client of HLSS to whom the Employee provided any
service related to HLSS Services, either alone or with others, during the term
of the Employment, or

(b)
any supplier or consultant to HLSS for the purpose of attempting to provide or
providing services which compete in any fashion with HLSS Services or inducing
the termination, cancellation or non-renewal of any Company Services or business
or any relationships with such suppliers or consultants; or

(c)
any employee or independent contractor of HLSS to work for or with the Employee
or any other person or entity to provide services which compete with the Company
Services.

15.2.
During the term of this Agreement and for a period of one year thereafter, the
Employee hereby undertakes that he will not run a personal business similar or
in competition with the business of HLSS nor enter into an employment contract
with a business similar or in competition with the business of HLSS. In that
regard, the Employee shall not directly or indirectly on his own behalf, or in
the service of or on behalf of others, engage in, provide any executive,
managerial, supervisory, sales, marketing, research, or customer-related
services to, or own (other than ownership of less than one percent (1%) of the
outstanding voting securities of any entity the voting securities of which are
traded on a national securities exchange) a beneficial or legal interest in, any
business (other than HLSS) which (i) concerns the business of HLSS or any
affiliate thereof or (ii) is competitive or likely to be competitive with the
business of HLSS or any affiliate thereof. In consideration of these





--------------------------------------------------------------------------------



obligations, HLSS will pay to the Employee four (4) months of his gross basic
salary subject to the Employee’s execution of the Employer’s Separation
Agreement. The Employer may waive these obligations unilaterally on condition
that it informs the Employee within two weeks from notification of the
termination of the Agreement by either party. If the Employer waives these
obligations and provides the required notification, the Employer will be
relieved from the payment obligations set forth in this section 15.2.
15.3
The restrictions contained in clause 15.1 and 15.2 on which the Employee has had
the opportunity to take independent legal advice are considered reasonable by
the parties, and necessary for the protection of the legitimate interests of
HLSS. If any such restriction shall be found to be void or voidable but would be
valid and enforceable if some part of some parts thereof were deleted, such
restriction shall apply with such modification as may be necessary to make it
valid and enforceable.

15.4
Without prejudice to the aforesaid, if any restriction under this clause 15 is
found by any court or other competent authority to be void or unenforceable, the
Parties shall negotiate in good faith to replace such void or unenforceable
restriction with a valid restriction which, as far as possible, has the same
legal and commercial effect as that which it replaces.

16.
INJUNCTIVE REMEDIES

16.1
The Employee acknowledges and agrees that if the Employee breaches any or all of
the terms of in Clauses 11 and 15, HLSS shall suffer immediate, material,
immeasurable, continuing and irreparable damage and harm, and the remedies at
law for such breach shall be inadequate.

16.2
The Employee hereby waives any claim or defence that an adequate remedy at law
is available, and agrees HLSS shall be entitled to injunctive relief against the
Employee, in addition to any and all other legal or equitable remedies
(including, but not limited to, an action and judgment for damages).

16.3
The Employee hereby waives and relinquishes any requirement that HLSS give an
undertaking in damages as a condition of an injunction pursuant to this clause
16.

17.
DISPUTES

17.1
The parties agree that any dispute, claim or cause of action whether in law or
in equity which may arise in connection with the Employment or the termination
of the Employment, will be resolved to the fullest extent permitted by law in
accordance with the terms of the Ancillary Agreements.

18.
WARRANTIES

18.1
The Employee warrants and undertakes that:

(a)
Entry into this Agreement will not violate or breach any agreement or obligation
that he has entered into with a third party or prior employer;

(b)
He does not possess any property containing or constituting confidential
information belonging to any third party; and

(c)
He will not make any unauthorised disclosure to HLSS of any confidential
information within his knowledge belonging to his former employer, nor will he
use any such information during the performance of his obligations under this
Agreement.

18.2
Both HLSS and the Employee warrant that they have the requisite capacity,
authority and permission to enter into this Agreement.





--------------------------------------------------------------------------------



18.3
The Employee acknowledges that it is his sole responsibility to meet any tax
liabilities that he may incur, whether inside or outside of the Cayman Islands,
and that he is exclusively responsible for the performance of his tax
obligations.

19.
REMEDIES CUMULATIVE

19.1
All rights and remedies conferred upon the Parties hereto by this Agreement or
by law, in equity or otherwise, shall be cumulative of each other, and neither
the exercise nor the partial exercise nor the failure to exercise any such right
or remedy shall preclude the later exercise of such right or remedy or the
exercise of any other right or remedy.

20.
AMENDMENT

20.1
No amendment or modification of this Agreement or any covenant, condition or
limitation herein contained, shall be valid unless evidenced in writing duly
executed by the Parties hereto.

20.2
No evidence of any amendment or modification shall be offered or received in
evidence in any proceeding between the Parties hereto arising out of or
affecting this Agreement or the rights or obligations of any Party hereunder,
unless such amendment or modification is in writing, duly executed by the
Parties and expressly refers to this Agreement.

21.
SEVERABILITY

21.1
If any term or provision of this Employment Agreement, or the application
thereof to any person or circumstance, shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, or the application of any such term or provision to persons or
circumstances other than those as to which it is determined to be invalid or
unenforceable, shall not be affected thereby, and each term and provision of
Agreement shall be valid and enforced to the fullest extent permitted by law.

22.
COUNTERPARTS

22.1
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

23.
ENTIRE AGREEMENT

23.1
Except for any provision that applies by virtue of law, HLSS and the Employee
acknowledge that this document, the Ancillary Agreements, and the other
documents referred to herein constitute the entire contract between them and
supersede any other agreements or representations whether written or oral.

24.
GOVERNING LAW

24.1
This contract shall be governed by and be construed in accordance with the laws
of the Cayman Islands. The Parties hereby agree that the Grand Court of the
Cayman Islands shall have exclusive jurisdiction to hear and determine any
claim, suit, action or proceeding whatsoever and to settle any dispute which may
arise out of any provision of this contract and hereby irrevocably submit to the
exclusive jurisdiction of the said Court.

IN WITNESS whereof this Agreement has been entered into by the parties on the
day and the year first before written.






--------------------------------------------------------------------------------



SIGNED for and on behalf of HLSS SEZ LP
 
 
 
 
 
 
 
 
By: HLSS (Cayman) Finco Ltd, its general partner
 
 
 
 
 
 
Name:
James E. Lauter
 
 
 
 
 
 
Title:
Director



in the presence of:
 
 
 
 
Signature of Witness
 
Name:
 
 
 
Address:
 
 
 
Occupation:
 



SIGNED by John Van Vlack 
 
 
 
 
 
 
 
Signature
 
 
 
 



in the presence of:
 
 
 
 
Signature of Witness
 
Name:
 
 
 
Address:
 
 
 
Occupation:
 
 
 



